I.
Sherwood, C. J.
There was no necessity for a motion for a rehearing of the grounds upon which the court dis*245missed the petition. O’Connor v. Koch, 56 Mo. 261, and cases cited.
II.
We have no doubt, either, as to the point concerning jurisdiction. This question has been recently discussed in this court, and the conclusion reached that though in the ordinary routine of administration the probate court has original and exclusive jurisdiction, yet that such jurisdiction does not extend over matters of purely equitable cognizance. The allegations of the petition, in this instance, show very conspicuously that the probate court, a court of statutory origin and limited jurisdiction, is endowed with no powers by the law of its organization, and it is the possessor of no others, whereby it can follow a trust fund through all its various transformations from money into personal and real property during a long series of years.
This is no case of a demand against an estate for the debt of the decedent, where the allowance of that demand would be followed in usual course by an order for the sale of the lands for the payment of the debt, and where, of course, the remedy at law being amply efficacious would constitute an insuperable obstacle to equitable interposition, but a case where the beneficiaries, the pursuers of the trust fund, may, upon sufficient evidence of the conversion of that fund into certain specific property, elect to take the property itself; in which event it is quite obvious that the legislature has furnished the probate court with no machinery whereby the property in specie, the result of the misappropriation of the trust fund, could be delivered to the beneficiary. And this is especially true if that property should consist of landed estates; for it would scarcely be seriously insisted that such court could, without transcending its statutory functions, without overstepping the narrow boundary of its strictly legislative authority, assume to itself the exercise of chancery powers, and doing so, proceed to enter a decree declaring the rights of the parties *246and divesting the title out of the heirs or devisees of the deceased trustee, proceed to vest it in the original and rightful owners of the trust fund, or those who succeed to their rights. And it would seem that an equal difficulty would attend the delivery to such parties by order of the probate court of any personal property, the result of the conversion of the trust fund; for such property would in law, belong to the.legal representatives of the-, deceased misappropriator of the trust fund, and the only order the probate court could make in the premises, under the statute, would be for its sale, or distribution in the usual course of administration, and could entertain no suit by the beneficiaries for the recovery of the specific property, to which;, according to the authorities, they are equitably entitled, if they exercise their option to that effect. 2 Story Eq. Jur., § 1211, and cases cited.
These considerations induce us to reiterate our conviction that a court of equity is the only forum where a party can safely appeal in this class of cases; a forum which, at one hearing and one decree, can with its peculiarly flexible powers — powers unknown to other jurisdictions — adjust with nicety all conflicting interests, thus at once avoiding a multiplicity of suits and affording a measure of justice both adequate and final.
III.
It was an erroneous ruling to dismiss the petition because there were no proper parties plaintiff, or that Lawson, the administrator of Gregory’s estate, was a necessary party defendant, or that Tillett’s heirs.were necessary parties plaintiff, since our statute has made ample provision for such contingencies, by providing that: “ When a complete determination of the controversy cannot be had without the presence of other parties, the court may order them to be brought in by an amendment of the petition or by’a supplemental petition and a new summons.” 1 R. S. 1879, § 8568. Under this section it was the duty of the *247court, if there was a defect of parties, either plaintiff or defendant, to have taken the course pointed out by the statute, and so it was held in Hayden v. Marmaduke, 19 Mo. 403. The code of New York, from which ours is derived, contains a similar provision, (Voorhies N. Y. Code 1857, § 122,) except that the word “ must” is employed instead of the word “may,” and the ruling in that state has been like that above noted. Davis v. Mayor, 2 Duer 663; State, etc., v. Mayor, 3 Duer 119.
Besides, a party cannot take objections of the character mentioned at the trial. We are not aware that any objection has ever been taken in this State to the introduction of-any evidence on the trial, except upon the score that the petition did not “ state facts sufficient to constitute a cause of action.” According to express statutory provision, the objection of a defect of parties can only be taken by demurrer or answer. R. S. 1879, § 3519; Ruegger v. Lindenberger, 53 Mo. 365 ; Horstkotte v. Menier, 50 Mo. 158; Dunn v. Railroad, 68 Mo. 268; State v. Sappington, 68 Mo. 454. In New York it is held that at the trial, but two objections can be taken, the one as to the jurisdiction of the court, the other as to the petition not stating facts sufficient, etc. Winterson v. Railroad, 2 Hilton 389; Ludington v. Taft, 10 Barb. 447.
So far as Lawson, the administrator of Gregory, was concerned, it was not necessary to amend the petition, as by that he was already made a party defendant; all that was necessary for the court to do, if satisfied that Lawson was a necessary party, was to set aside its order respecting him, thus reinstating him as such party.
Relative to the point as to who are necessary parties plaintiff, we regard the present plaintiffs in that light, being the administrators and legal representatives of those, who if living, might have maintained the present proceeding, and the authorities cited for them, we think, show this. But they are proper and necessary parties plaintiff) only so far as concerns the personal estate of their respective de*248cedents. The heirs of those decedents, being interested beneficially, in the final distribution of the personal estate as well as of the realty, are necessary parties also, and this for two reasons : the one that they may exercise their equitable option to take the personal and real property in specie if they so desire, (2 Story Eq. Jur., supra $ the other that all persons materially interested, whether legally or beneficially in the subject matter of the suit, should be made parties to it, in order that the decree, when made, should not be grounded upon a partial view of the real merits, but upon a comprehensive survey of the whole case, and of the various and conflicting interests of all concerned, or to be affected thereby. This is in accordance with the equitable rule, and with the familiar expression that “ equity in all cases delights to do complete justice, and not by halves.” Knight v. Kniqht, 3 P. Wms. 331; Story Eq. Plead., § 72; 2 Story Eq. Jur., § 1526.
IV.
We are not of opinion, for the foregoing reasons and others which will readily suggest themselves, that there has been any misjoinder of causes of action, or that the petition is multifarious.
V.
The next point for consideration is, whether the petition states facts sufficient to constitute a cause of action. Considered apart from the question of laches, or 'the statutory bar, there can be but one opinion as to the sufficiency of the petition, for its allegations set forth a very flagrant, instance of the abuse of a trust. If a party makes his objection by demurrer to a petition, on the ground that it does not state facts, etc., he is thereby deemed to confess the truth of its allegations, denying only their legal sufficiency ; and it is not unreasonable that a like result should follow, when he takes the same objection, ore tenus, instead of in the ordinary way. Taking this as true, then, the alie*249gations of the present petition stand confessed, at least so far as concerns this occasion, and the case is to be examined as if coming up on a general demurrer.
YI.
Regarding the petition then as sufficient in a general point of view, is it to be regarded as insufficient, because showing upon its face a great lapse of time to have intervened since the breach of trust took place? We are not of that opinion, and for these reasons:
The departure of Gregory from North Carolina, and his studious concealment of his whereabouts, would prevent the statute from running. The language of our statute is express on this point, (R. S. 1879, § 8244,) and is couched in the same language as was the statute of 1835. Harper v. Pope, 9 Mo. 402; Wells v. Halpin, 59 Mo. 92, and cases cited.
The statute would not run for the further reason that as the purchase by Gregory of property in his own name, with the funds of the estate created a trust in favor-of the latter, such possession would not be adverse until the trustee had done some open and unequivocal act deny-, ing the right of the cestui que trust. Until that occurrence the possession of the trustee was that of those benefici-. ally entitled. The admitted allegations of the petition show that the possession of Gregory was never adverse,, but that he always acknowledged the character in which he held the property. In such circumstances the statute-does not run. Norris’ Appeal, 71 Pa. St. 106; Carter v. Feland, 17 Mo. 383.
Nor does the statutory bar attach for the additional reason that no letters had been granted on the estates of" those whom the plaintiffs represent. The authorities cited on their behalf fully support this position.
Nor under the allegations of the petition is laches, chargeable to plaintiffs; for laches presupposes not only-delay in the institution of proceedings for relief, but such knowledge of facts on which the claim for relief is hot-. *250tomed, as renders that delay culpable. For this reason this caséis distinguishable from that of State ex rel. Polk Co. v. West, 68 Mo. 232.
The judgment is reversed and the cause remanded.
Napton and Norton, JJ., concur; Hough and Henry, JJ., dissent on the jurisdictional point.